                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANTERRIAN MOORE, #K-76278,                         )
                                                       )
                  Plaintiff,                           )
                                                       )
    vs.                                                )           Case No. 18−cv–01720−MJR
                                                       )
    IDOC, PINCKNEYVILLE                                )
    CORRECTIONAL CENTER,                               )
    K. JAIMET, LARUE LOVE,                             )
    PULLMAN, WEBB, JOHN DOE #2,                        )
    and I.A. OFFICER,1                                 )
                                                       )
                 Defendants.                           )

                                  MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

          Plaintiff Anterrian Moore, an inmate who is currently incarcerated in Menard Correctional

Center, brings this action pursuant to 42 U.S.C. § 1983.              Plaintiff alleges that officials at

Pinckneyville Correctional Center (“Pinckneyville”) failed to protect him from an attack by his

cellmate and then disciplined him with segregation for defending himself. (Doc. 1, pp. 6-8). He

seeks monetary damages and expungement of the disciplinary ticket. (Doc. 1, p. 9).

          This case is now before the Court for preliminary review of the Complaint. The Court is

required to screen prisoner complaints to filter out non-meritorious claims. See 28 U.S.C.

§ 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to state a claim

for relief, or seeks money damages from a defendant who is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). The factual allegations of the pro se complaint must be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



1
 Plaintiff uses generic designations (e.g., “John/Jane Doe”) to refer to defendants he has also identified by
name in the Complaint. The Court will refer to each defendant by the more specific name herein.

                                                     1
                                          The Complaint

       In his Complaint, Plaintiff makes the following allegations: On May 1, 2018, Plaintiff

notified C/O Pullman that his cellmate was threatening to strangle him in his sleep using a cable

cord. (Doc. 1, p. 6). Pullman reported these threats to Lieutenant Webb, who arranged for a

meeting with internal affairs (“I.A.”) the same day. Id. After interviewing Plaintiff, an Unknown

I.A. Officer (also referred to as “John Doe #2”) offered him two options: (1) he could refuse

housing, which would result in a new cell assignment only after he was punished with a month of

segregation for a disciplinary violation; or (2) he could sign a release stating that he did not fear

for his safety and return to his cell. Id. Plaintiff reluctantly chose the second option. Id. He was

attacked on May 29, 2018. Id. at 7. When Plaintiff defended himself, he was placed in segregation.

Id. Plaintiff sustained “minor” scrapes and bruises and a “major” back injury, for which he was

denied timely treatment by “healthcare.” Id. at 8. After filing more than ten grievances, Plaintiff

was finally given Ibuprofen and Motrin by a nurse on July 2, 2018. Id. He maintains that the

entire debacle could have been avoided by separating the inmates in early May. (Doc. 1, pp. 6-8).

                                            Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated counts:

       Count 1:        Eighth Amendment deliberate indifference claim against
                       Defendants for failing to intervene and protect Plaintiff when
                       his cellmate threatened to strangle him on May 1, 2018.

       Count 2:        Eighth Amendment deliberate indifference claim against
                       Defendants for delaying Plaintiff’s treatment for injuries he
                       sustained in the attack by his cellmate on May 29, 2018.

       Count 3:        Fourteenth Amendment claim against Defendants for punishing
                       Plaintiff with segregation for defending himself from attack by
                       his cellmate on May 29, 2018.



                                                  2
The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by this Court. Any claim mentioned in the Complaint and not addressed

herein is considered dismissed without prejudice as inadequately pled under Twombly.2

                                                    Count 1

        To state an Eighth Amendment failure-to-protect claim, a plaintiff must show that the

defendants knew of and disregarded a substantial risk of serious harm to the plaintiff. Wilson v.

Ryker, 451 F. App’x 588, 589 (7th Cir. 2011) (citations omitted); Santiago v. Walls, 599 F.3d 749,

756 (7th Cir. 2010). Because prisons are inherently dangerous places, a generalized risk of

violence is not enough to support a claim. Id. at 589 (citation omitted). A plaintiff must

demonstrate the existence of a tangible threat to his safety or well-being. Santiago, 599 F.3d at

758. The specific threat described by Plaintiff satisfies this standard at screening. However, the

only defendant who knew of and disregarded the threat appears to be the Unknown I.A. Officer,

who responded to Plaintiff’s request for protection by forcing him to choose between disciplinary

action and his own safety.

        The Complaint fails to state a claim in Count 1 against Pullman and Webb, who responded

to Plaintiff’s request for protection without delay and were not mentioned in connection with later

events; Warden Jaimet and Assistant Warden Love, who were not mentioned in the statement of

claim at all, see Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (merely invoking the name of

a potential defendant is not sufficient to state a claim); and Pinckneyville and IDOC, neither of

which are “persons” subject to a § 1983 suit for money damages, Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001) (Eleventh




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
Amendment bars suits against states in federal court for money damages). Count 1 shall proceed

against Unknown I.A. Officer and be dismissed against all other defendants.

                                          Counts 2 and 3

       Counts 2 and 3 do not survive screening because Plaintiff fails to mention the named

defendants in connection with either claim. Individual liability under § 1983 requires personal

involvement in a constitutional deprivation. Estate of Perry v. Wenzel, 872 F.3d 439, 459 (7th Cir.

2017) (citation omitted). A plaintiff must demonstrate a causal connection between the sued

officials and the alleged misconduct. Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.

2017). Plaintiff asserts that he was denied medical treatment by “healthcare,” a “doctor,” and a

“nurse,” but he names none of these individuals as defendants. He mentions no one in connection

with the disciplinary ticket or punishment he received. Both claims shall therefore be dismissed.

                              Identification of Unknown Defendant

       Service of this suit on Defendant Unknown I.A. Officer is not possible until this individual

is identified. Plaintiff shall have the opportunity to engage in limited discovery to ascertain his or

her identity. Rodriguez, 577 F.3d at 832. Warden Jaimet is already named as a defendant, and the

warden shall remain named in his or her official capacity for purposes of responding to discovery

aimed at identifying the unknown defendant. Guidelines for discovery will be set by the United

States Magistrate Judge. Once the name of this individual is discovered, Plaintiff shall file a

motion to substitute the newly identified defendant in place of the generic designation in the case

caption and throughout the Complaint.

                                          Pending Motion

       Plaintiff’s pending Motion for Attorney Representation (Doc. 4) is DENIED without

prejudice. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff discloses no efforts to locate



                                                  4
counsel and cites no impediments to self-representation, beyond his education. He otherwise

appears capable of proceeding pro se, given his coherent pleadings and straightforward claim.

                                            Disposition

       The Clerk is directed to TERMINATE Defendants IDOC, PINCKNEYVILLE

CORRECTIONAL CENTER, JAIMET (individual capacity only), LOVE, PULLMAN,

WEBB, and JOHN DOE #23 and ADD Defendant JAIMET (official capacity only) as parties.

Warden Jaimet must timely respond to discovery aimed at identifying Unknown I.A. Officer.

       IT IS ORDERED that COUNT 1 survives screening against Defendant UNKNOWN I.A.

OFFICER. All other claims against this defendant are DISMISSED without prejudice.

       IT IS ORDERED that COUNTS 1, 2, and 3 are DISMISSED without prejudice against

Defendants LOVE, PULLMAN, WEBB, and JAIMET and with prejudice against Defendants

IDOC and PINCKNEYVILLE CORRECTIONAL CENTER for failure to state a claim.

       With respect to COUNT 1, the Clerk of Court shall prepare for Defendant WARDEN

JAIMET (official capacity only) and UNKNOWN I.A. OFFICER (once identified): (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint

(Doc. 1), and this Memorandum and Order to each Defendant’s place of employment as identified

by Plaintiff. If any Defendant fails to sign and return the Waiver of Service of Summons (Form

6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate

steps to effect formal service on the Defendant, and the Court will require the Defendant to pay

the full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.




3
 John Doe #2 is the same person as Unknown I.A. Officer. The Court has directed the Clerk to terminate
John Doe #2 as defendant and use the more specific designation of “Unknown I.A. Officer.”

                                                  5
       IT IS FURTHER ORDERED that service shall not be made on Defendant UNKNOWN

I.A. OFFICER until Plaintiff has identified this defendant by name in a properly filed Motion for

Substitution of Parties. Plaintiff is ADVISED that it is Plaintiff’s responsibility to provide the

Court with the name and service address for this individual.

       With respect to a defendant who cannot be found at the address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or formally effecting service. Any documentation of the address shall be retained

by the Clerk, but not maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Stephen C. Williams for further pre-trial proceedings, including a plan for discovery aimed

at identifying the unknown defendant with particularity. Further, this entire matter is REFERRED

to United States Magistrate Judge Williams for disposition, as contemplated by Local Rule

72.2(b)(3) and 28 U.S.C. § 636(c), should all the parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, regardless of the fact

that his application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation

that the recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall



                                                 6
pay therefrom all unpaid costs taxed against Plaintiff and remit the balance to Plaintiff. Local Rule

3.1(c)(1).

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/7/2018

                                                       s/MICHAE J. REAGAN________
                                                       U.S. District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendant(s) of your

lawsuit and serve them with a copy of your complaint. After service has been achieved, the

defendant(s) will enter their appearance and file an Answer to your complaint. It will likely take

at least 60 days from the date of this Order to receive the defendant(s)’ Answer, but it is entirely

possible that it will take 90 days or more. When all of the defendants have filed Answers, the Court

will enter a Scheduling Order containing important information on deadlines, discovery, and

procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before filing

any motions, in order to give the defendants notice and an opportunity to respond to those motions.

Motions filed before defendants' counsel has filed an appearance will generally be denied as

premature. The plaintiff need not submit any evidence to the court at this time, unless otherwise

directed by the Court.

                                                 7
